LeChase Constr. Servs., LLC v Jag I, LLC (2018 NY Slip Op 08765)





LeChase Constr. Servs., LLC v Jag I, LLC


2018 NY Slip Op 08765


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, CURRAN, AND WINSLOW, JJ.


926 CA 17-02087

[*1]LECHASE CONSTRUCTION SERVICES, LLC, PLAINTIFF-RESPONDENT,
vJAG I, LLC, DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


BREEDLOVE & NOLL, LLP, QUEENSBURY (CARRIE MCLOUGHLIN NOLL OF COUNSEL), FOR DEFENDANT-APPELLANT.
WOODS OVIATT GILMAN LLP, ROCHESTER (DONALD W. O'BRIEN, JR., OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (William K. Taylor, J.), entered February 9, 2017. The order denied defendant's motion to set aside the jury verdict. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens , 155 AD2d 435, 435 [2d Dept 1989]; see also  CPLR 5501 [a] [1]).
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court